Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 1 of 10 PageID #: 1293
                                                                          Genomics 92 (2008) 255-264



                                                               Contents lists available at ScienceDirect


                                                                              Genomics

 ELSEVIER                                         journal homepage: www.elsevier.com/locate/ygeno


 Review

 Applications of next -generation sequencing technologies in functional genomics
 Olena Morozova, Marco A. Marra *
 BC Cancer Agency Genome Sdences Centre, Suite 100, 570 West 7th Avenue, Vancouver, BC VSZ 456, Canada




 ARTICLE              INFO                             ABSTRACT

 Article history:                                      A new generation of sequencing technologies, from IlluminajSolexa, ABI/SOLiD, 454/Roche, and Helicos, has
 Received 3 April 2008                                 provided unprecedented opportunities for high-throughput functional genomic research. To date, these
 Accepted 9 july 2008                                  technologies have been applied in a variety of contexts, including whole-genome sequencing, targeted
 Available online 24 August 2008
                                                       resequencing, discovery of transcription factor binding sites, and noncoding RNA expression profiling. This
                                                       review discusses applications of next-generation sequencing technologies in functional genomics research
 Keywords:
 IlluminajSolexa                                       and highlights the transforming potential these technologies offer.
 ABI/SOLiD                                                                                                                 © 2008 Elsevier Inc. All rights reserved.
 454/Roche
 Functional genomics
 Next-generation sequencing technology
 Transcriptome
 Epigenome
 Deep sequencing
 Sequencing by synthesis
 Sequencing by ligation



 Contents

    Advances in DNA sequencing technologies . . . . . . . . . . . . . . . . . . . .                                                                             256
        Sanger sequencing . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                                             256
        454 sequencing technology: pyrosequencing in high-density picoliter reactors .                                                                          256
        Illumina: sequencing by synthesis of single-molecule arrays with reversible terminators                                                                 257
        ABI/SOLiD: massively parallel sequencing by ligation . . . . . . . . . . . . . . . . .                                                                  257
    Making use of next-generation sequencer data format: pains and gains of plentiful short reads .                                                             257
        Sequence census applications . . . . . . . . . . . . .                                                                                                  257
        Read pairs and read accuracy issues . . . . . . . . . . . . . . . . . . . . .                                                                           258
    Transcriptome sequencing by next-generation technologies . . . . . . . . . . . .                                                                            258
        Gene expression profiling using novel and revisited sequence census methods .                                                                           258
        Small noncoding RNA profiling and the discovery of novel small RNA genes                                                                                259
        Protein coding gene annotation using transcriptome sequence data . . . . . .                                                                            260
        Detection of aberrant transcription events . . . . . . . . . . . . . . . . . .                                                                          260
    Applications of next-generation sequencing for the analysis of epigenetic modifications of histones and DNA                                                 260
        DNA methylation profiling by bisulfite DNA sequencing . . . . . . . . . . . . . . . . . . . . . . . .                                                   261
        Sequence census applications for mapping histone modifications and the locations of DNA-binding proteins .                                              261
        Applications of next-generation sequencers to the study of DNA accessibility and chromatin structure .                                                  261
    Concluding remarks                                                                                                                                          262
    Acknowledgments                                                                                                                                             262
    References . . . . .                                                                                                                                        262




  * Corresponding author. Fax: +1 604 675 8178.
    E-mail address: mmarra@bcgsc.ca (M.A. Marra).

 0888-7543/$- see front matter© 2008 Elsevier Inc. All rights reserved.
 doi: 10.1016/j.ygeno.2008.07.001




                                                                                B0324
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 2 of 10 PageID #: 1294
256                                                       0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264


   Since first introduced to the market in 2005, next -generation                     Sanger sequencing
sequencing technologies have had a tremendous impact on genomic
research. The next -generation technologies have been used for                            Since its initial report in 1977, the Sanger sequencing method has
standard sequencing applications, such as genome sequencing and                       remained conceptually unchanged. The method is based on the DNA
resequencing, and for novel applications previously unexplored by                     polymerase-dependent synthesis of a complementary DNA strand in
Sanger sequencing. In this review we first describe the three                         the presence of natural 2'-deoxynucleotides (dNTPs) and 2',3'-
commercially available next -generation sequencing technologies in                    dideoxynucleotides (ddNTPs) that serve as nonreversible synthesis
comparison to a state-of-the-art Sanger sequencer, and follow this                    terminators [5]. The DNA synthesis reaction is randomly terminated
with a discussion of the novel kind of data produced by next-                         whenever a ddNTP is added to the growing oligonucleotide chain,
generation sequencers and the issues associated with it. We then turn                 resulting in truncated products of varying lengths with an appropriate
our attention to the application of next -generation sequencing                       ddNTP at their 3' terminus. The products are separated by size using
technologies to functional genomics research, particularly focusing                   polyacrylamide gel electrophoresis and the terminal ddNTPs are used
on transcriptomics and epigenomics. We end with a discussion of                       to reveal the DNA sequence of the template strand.
future prospects that next -generation technologies hold for functional                   Originally, four different reactions were required per template,
genomics research. This review does not address genome sequencing                     each reaction containing a different ddNTP terminator, ddATP, ddCTP,
and resequencing applications of next-generation sequencers [1] or                    ddTTP, or ddGTP. However, advances in fluorescence detection have
the huge impact these technologies have had in metagenomics                           allowed for combining the four terminators into one reaction by
(reviewed in [2]).                                                                    having them labeled with fluorescent dyes of different colors [11,12].
                                                                                      Subsequent advances have replaced the original slab gel electrophor-
Advances in DNA sequencing technologies                                               esis with capillary gel electrophoresis, thereby enabling much higher
                                                                                      electric fields to be applied to the separation matrix. One effect of this
    The landmark publications of the late 1970 s by Sanger's and                      advance was to enhance the rate at which fragments could be
Gilbert's groups [3,4] and notably the development of the chain                       separated [13]. The overall throughput of capillary electrophoresis was
termination method by Sanger and colleagues [5] established the                       further increased by the advent of capillary arrays whereby many
groundwork for decades of sequence-driven research that followed.                     samples could be analyzed in parallel [14] . In addition, breakthroughs
The chain-termination method published in 1977 [5], also commonly                     in polymer biochemistry, including the development of linear
referred to as Sanger or dideoxy sequencing, has remained the most                    polyacrylamide [15] and polydimethylacrylamide [16] have allowed
commonly used DNA sequencing technique to date and was used to                        the reuse of capillaries in multiple electrophoretic runs, thus further
complete human genome sequencing initiatives led by the Interna-                      increasing sequencing efficiency. For further reading on improve-
tional Human Genome Sequencing Consortium and Cetera Genomics                         ments in Sanger sequencing research the reader is referred to [10] and
[6-8] . Very recently, the Sanger method has been partially supplanted                [17].
by several "next -generation" sequencing technologies that offer                          These and many other advances in sequencing technology
dramatic increases in cost -effective sequence throughput, albeit at                  contributed to the relatively low error rate, long read length, and
the expense of read lengths. The next -generation technologies                        robust characteristics of modern Sanger sequencers. For instance, a
commercially available today include the 454 GS20 pyrosequencing-                     commonly used automated high-throughput Sanger sequencing
based instrument (Roche Applied Science), the Solexa 1G analyzer                      instrument from Applied Biosystems, the ABI 3730xl, has a 96-
(IIIumina, Inc.), the SOLiD instrument from Applied Biosystems, and                   capillary array format and is capable of producing 900 or more PH RED
the Heliscope from Helicos, Inc. As of this writing, information on the               20 [18] bp per read for a total of up to 96 kb for a 3-h run (Table 1 ).
performance of the Heliscope in functional genomics applications is                   However, despite the many advances in chemistries and the robust
lacking, and so we have restricted our comments to the 454, SOLiD,                    performance of instruments like the 3730xl, the application of
and 1G sequencing platforms. These new technologies as well as the                    relatively expensive Sanger sequencing to large sequencing projects
current state-of the-art Sanger sequencing platform are summarized                    has remained beyond the means of the typical grant-funded
in Table 1 and discussed in some detail below. For a review of the                    investigator. This is a limitation that has been apparently successfully
history of DNA sequencing the reader is referred to [9] ; for a more                  addressed, to varying degrees, by all of the latest technology offerings.
comprehensive review of emerging sequencing technologies see [10] .
                                                                                      454 sequencing technology: pyrosequencing in high-density
                                                                                      picoliter reactors

                                                                                          An inherent limitation of Sanger sequencing is the requirement of
Table 1                                                                               in vivo amplification of DNA fragments that are to be sequenced,
Advances in DNA sequencing technologies                                               which is usually achieved by cloning into bacterial hosts. The cloning
Technology     Approach             Read length Bp per run   Company name and         step is prone to host-related biases, is lengthy, and is quite labor
                                                             Web site                 intensive [2]. The 454 technology [19]. the first next-generation
Automated      Synthesis in the     Upto~O   bp   96 kb  Applied Biosystems           sequencing technology released to the market, circumvents the
  Sanger       presence of dye                           www.                         cloning requirement by taking advantage of a highly efficient in
  sequencer    terminators                               appliedbyosystems.           vitro DNA amplification method known as emulsion PCR [20]. In
ABI3730xl                                                com
454/Roche      Pyrosequencing on    200-300 bp 80-120 Mb Roche Applied                emulsion PCR, individual DNA fragment -carrying streptavidin beads,
  FLX system   solid support                             Science www.roche-           obtained through shearing the DNA and attaching the fragments to
                                                         applied-science.com          the beads using adapters, are captured into separate emulsion
Illuminaj      Sequencing by        30-40 bp   1Gb       Illumina, Inc. http://       droplets. The droplets act as individual amplification reactors,
   Solexa      synthesis with                            www.illumina.com/
                                                                                      producing -10 7 clonal copies of a unique DNA template per bead
               reversible
               terminators                                                            [19] . Each template-containing bead is subsequently transferred into a
ABI/SOLiD      Massively parallel   35 bp         1-3Gb      Applied Biosystems       well of a picotiter plate and the clonally related templates are analyzed
               sequencing by                                 www.                     using a pyrosequencing reaction. The use of the picotiter plate allows
               ligation                                      appliedbyosystems.       hundreds of thousands of pyrosequencing reactions to be carried out
                                                             com
                                                                                      in parallel, massively increasing the sequencing throughput [19] . The




                                                                                B0325
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 3 of 10 PageID #: 1295
                                                              0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264                                                              257


 pyrosequencing approach [21,22] is a sequencing-by-synthesis tech-                          ABI/SOLiD: massively parallel sequencing by ligation
 nique that measures the release of inorganic pyrophosphate (PPi) by
 chemiluminescence. The template DNA is immobilized, and solutions                               Massively parallel sequencing by hybridization-ligation, imple-
 of dNTPs are added one at a time; the release of PPi, whenever the                          mented in the supported oligonucleotide ligation and detection
 complementary nucleotide is incorporated, is detectable by light                            system (SOLiD) from Applied Biosystems, has recently become
 produced by a chemiluminescent enzyme present in the reaction mix.                          available. The ligation chemistry used in SOLiD is based on the polony
 The sequence of DNA template is determined from a "pyrogram,"                               sequencing technique that was published in the same year as the 454
 which corresponds to the order of correct nucleotides that had been                         method [26]. Construction of sequencing libraries for analysis on the
 incorporated. Since chemiluminescent signal intensity is proportional                       SOLiD instrument begins with an emulsion PCR single-molecule
 to the amount of pyrophosphate released and hence the number of                             amplification step similar to that used in the 454 technique. The
 bases incorporated, the pyrosequencing approach is prone to errors                          amplification products are transferred onto a glass surface where
 that result from incorrectly estimating the length of homopolymeric                         sequencing occurs by sequential rounds of hybridization and ligation
 sequence stretches (i.e., indels).                                                          with 16 dinucleotide combinations labeled by four different fluor-
     The current state-of-the-art 454 platform marketed by Roche                             escent dyes (each dye used to label four dinucleotides ). Using the four-
 Applied Science is capable of generating 80-120 Mb of sequence in                           dye encoding scheme, each position is effectively probed twice, and
 200- to 300-bp reads in a 4-h run. The 454 technology has been the                          the identity of the nucleotide is determined by analyzing the color that
 most widely published next -generation technology, having so far been                       results from two successive ligation reactions. Significantly, the two-
 featured in more than 100 research publications (Roche Applied                              base encoding scheme enables the distinction between a sequencing
 Sciences).                                                                                  error and a sequence polymorphism: an error would be detected in
                                                                                             only one particular ligation reaction, whereas a polymorphism would
 Illumina: sequencing by synthesis of single-molecule arrays with                            be detected in both. The newly released SOLiD instrument is capable
 reversible terminators                                                                      of producing 1-3 Gb of sequence data in 35-bp reads per an 8-day run.

     The IlluminafSolexa approach [23 - 25] achieves cloning-free DNA                        Maldng use of next-generation sequencer data format: pains and
 amplification by attaching single-stranded DNA fragments to a solid                         gains of plentiful short reads
 surface known as a single-molecule array, or flow cell, and conducting
 solid-phase bridge amplification of single-molecule DNA templates                           Sequence census applications
 (IIIumina, Inc.). In this process, one end of single DNA molecule is
 attached to a solid surface using an adapter; the molecules subse-                             The read lengths currently achievable by 454 technology are
 quently bend over and hybridize to complementary adapters (creating                         approaching 300 bp (Roche Applied Sciences), yet are still shorter than
 the "bridge"), thereby forming the template for the synthesis of their                      the 700-900 bp achieved by Sanger sequencing. The Illumina and ABI/
 complementary strands. After the amplification step, a flow cell with                       SOLiD instruments generate even shorter -35-bp reads. The large
 more than 40 million clusters is produced, wherein each cluster is                          numbers of short reads produced by next-generation sequencers
 composed of approximately 1000 clonal copies of a single template                           provide opportunities for the development of new applications that
 molecule. The templates are sequenced in a massively parallel fashion                       benefit from the particular data format. For instance, next-generation
 using a DNA sequencing-by-synthesis approach that employs rever-                            technologies have been widely applied in contexts whereby sequen-
 sible terminators with removable fluorescent moieties and special                           cing of only a portion of the molecule is sufficient (referred to as
 DNA polymerases that can incorporate these terminators into growing                         sequence census applications [27 ]).
 oligonucleotide chains. The terminators are labeled with fluors of four                        The sequence census approach (Fig. 1) uses short reads (or "tags")
 different colors to distinguish among the different bases at the given                      to assign the site of origin of the read instead of determining the
 sequence position and the template sequence of each cluster is                              entire sequence of the original DNA molecule. By mapping the
 deduced by reading off the color at each successive nucleotide                              sequence read to its molecule of origin, the presence of the molecule
 addition step. Although the Illumina approach is more effective at                          is established. Significantly, the number of reads that map to a
 sequencing homopolymeric stretches than pyrosequencing, it pro-                             particular nucleic acid species correlates with the abundance of the
 duces shorter sequence reads [25] and hence cannot resolve short                            species in the cell [28- 30]. The sequence census approach is
 sequence repeats. In addition, due to the use of modified DNA                               conceptually similar to the serial analysis of gene expression
 polymerases and reversible terminators, substitution errors have been                       (SAGE) method initially developed with Sanger sequencing [31] . In
 noted in Illumina sequencing data [9]. Typically, the 1G genome                             SAGE, the abundance of a particular mRNA species is estimated from
 analyzer from Illumina, Inc., is capable of generating 35-bp reads and                      the count of sequence fragments (tags) derived from its 3' end [31] .
 producing at least 1 Gb of sequence per run in 2-3 days.                                    Since the advent of next-generation sequencers that reduce the cost




                                       ---                                       ---·-··-                                                                -
                 DNA




                                                                                   --
                 template




                                                                                   --
                 sequencing




                                                                                   -·-
                 reads




                                                                                    --••
 Fig. I. Sequence census approach. In the sequence census approach used in next-generation sequencing, short reads are mapped to the template molecule to provide three types of
 information. Sequence data are used to reveal sequence polymorphisms in the template, e.g., a SNP (red and yellow), the abundance of reads is used as a quantitative measure of the
 abundance of the template, and the particular areas of the template covered by reads reveal the internal structure of the template, e.g., the presence of exons and introns.




                                                                                   B0326
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 4 of 10 PageID #: 1296
258                                                0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264


of sequencing and massively increase throughput, the applicability of          Transcriptome sequencing by next-generation technologies
such sequence census methods has been expanded to include many
research areas [27]. To date, sequence census methods have been                    The sequencing of eDNA rather than genomic DNA focuses analysis
most commonly used for the analysis of transcribed portions of the             on the transcribed portion of the genome. This focus reduces the size
genome, such as gene expression and noncoding RNA profiling [28-               of the sequencing target space, which can be viewed as desirable given
30]. The applications of these methods for studying transcriptomes             the fact that, even with next -generation sequencers, sequencing an
are discussed in more detail in the transcriptome section of this              entire vertebrate genome is still an expensive undertaking. Tran-
review.                                                                        scriptome sequencing has been used for applications ranging from
    A novel use of the sequence census approach is the identification of       gene expression profiling, genome annotation, and rearrangement
protein binding sites on the DNA using chromatin immunoprecipita-              detection to noncoding RNA discovery and quantification. A unique
tion followed by next-generation sequencing (ChiP-Seq) [32-37] . This          feature of high-throughput transcriptome sequencing studies is the
technique couples the commonly used chromatin immunoprecipita-                 versatility of the data, which can simultaneously be analyzed to
tion procedure, in which DNA-protein complexes are cross-linked and            provide insight into the level of gene expression, the structure of
precipitated using an antibody [38], to next-generation sequencing of          genomic loci, and sequence variation present at loci (e.g., SNPs). To
DNA fragments bound to the precipitated protein [36]. To date, ChiP-           date, the 454 technology has dominated next -generation applications
Seq has been applied to the identification of transcription factor             in transcriptomics; but at least one recent paper describes the use of
binding sites as well as histone modifications on a genome-wide scale          the Illumina sequencer for profiling microRNAs [30].
[32,34,36,37] . The application of this technology for studying
epigenomes is described in detail in the epigenome section of this             Gene expression profiling using novel and revisited sequence
review.                                                                        census methods

Read pairs and read accuracy issues                                                The identification and quantification of mRNA species under
                                                                               different conditions or in different cell types have long been of
    A limitation of short -read sequence data is the difficulty in de          interest to biologists. Two conceptually different approaches to high-
novo sequence assembly. This shortcoming is particularly an issue in           throughput gene expression profiling have emerged in the past
sequencing new genomes and in sequencing highly rearranged                     decade to allow the simultaneous interrogation of gene expression
genome segments, such as one might discover in cancer genomes                  levels on a genome-wide scale [47] . One group of methods is based on
[39] or in regions of structural variation [40] . Paired-end sequencing        microarrays, in which eDNA is hybridized to an array of complemen-
approaches, in which both ends of a fragment of defined size are               tary oligonucleotide probes corresponding to genes of interest, and
sequenced to provide more information about the fragment, have                 the abundance of a particular mRNA species is estimated from its
the potential to improve the utility of short reads for sequencing             hybridization intensity to the relevant probe [48] . A variety of
rearranged genomic segments and for de novo sequence assembly                  microarray-based platforms and techniques have been developed in
[2,41] . Although widely adopted for Sanger sequencing, in which               recent years; see for review [49].
paired-end reads are obtained by sequencing both ends of a clone                   A conceptually different group of methods uses sequencing of
insert, paired-end approaches are currently in their infancy relative          eDNA fragments followed by counting the number of times a
to most next-generation technologies [2] . A few reports of paired-            particular fragment has been observed. This group of methods
end approaches for next-generation sequencers included the paired-             includes the well-known SAGE method [31] and the more recent
end polony sequencing approach, applied to resequence the genome               massively parallel signature sequencing (MPSS) [50] . In SAGE,
of an evolved strain of Escherichia coli [26], and the multiplex               restriction enzymes are used to obtain short sequence fragments
sequencing of paired-end ditags (MS-PET) method for 454 sequen-                (tags) of 14-17 bp, usually derived from the 3' end of an mRNA; the
cing [42]. More recently, a paired-end mapping (PEM) procedure has             tags are concatenated and sequenced to determine the expression
been developed for the 454 technology and used to map structural               profiles of their corresponding mRNAs [31] . The MPSS method also
rearrangements in two previously studied human genomes [43]. The               generates small fragment signatures of each mRNA species; however,
results of PEM were in concordance with those obtained from                    it uses a different protocol that does not involve propagation in
previous investigations, including the HapMap project [43]. Another            bacteria and a different non-gel-based sequencing method [50]. SAGE
paired-end mapping approach involving paired-end ditags has been               and MPSS are often termed "clone-and-count" techniques as they
described for the detection of gene fusions and transcribed retro-             provide a digital overview of gene expression profiles in a cell [47] .
transposons [44] . At the time of writing, no paired-end studies have          Advantages of such digital readouts include statistical robustness and
been reported using Illumina or SOLiD technologies, although both              less stringent standardization and replication requirements than
platforms are developing or have implemented paired-end                        those used for microarrays [50,51] . Some disadvantages that have
approaches.                                                                    hindered the use of SAGE and MPSS up until recently included the cost
    Given the quantity of reads and their short length, read accuracy          of sequencing and the biases introduced by the necessary cloning step.
becomes critical for mapping the reads to a reference sequence and for         Furthermore, the MPSS technology has been restricted to only a few
detecting sequence polymorphisms. The base accuracy, and the                   specialized laboratories [52] .
PHRED method [18] for evaluating the quality of Sanger-sequenced                   Despite its excellent performance at detecting highly abundant
bases, is well established. This is currently not the case for the next-       transcripts, SAGE as commonly employed (i.e., sequencing to depths of
generation technologies ([2 ], but see [45 ]). To compensate for the           30,000-200,000 tags) involves relatively limited sequencing that does
uncertainty related to sequence quality and base accuracy, a general           not robustly detect rare mRNAs [53]. This is due to the costs incurred
reliance on redundancy of sequence coverage is commonly invoked in             with extensive Sanger sequencing of SAGE libraries. Because of these
next -generation sequencing. Multiple overlapping reads are thus used          costs, no conventionally sequenced SAGE library exhibits saturating
to confirm the accuracy of the base calls in applications in which             tag number kinetics that would suggest complete representation of
accuracy is paramount, such as in the reliable detection of mutations          the cellular transcriptome [53]. In contrast, next-generation technol-
or sequence polymorphisms [46]. Increasing the accuracy of indivi-             ogies offer substantial cost-effective increases in sequencing through-
dual base calls will ultimately lead to reductions in the high levels of       put, such that millions of sequences can be obtained for a few
redundancy currently invoked for confident base assignment and thus            thousands of dollars or less. In addition, the short read lengths are
will presumably decrease sequencing costs.                                     compatible with the short tags generated using SAGE-like library




                                                                         B0327
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 5 of 10 PageID #: 1297
                                                       0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264                                             259


 construction techniques. A recent study by Nielsen et al. [52] has                the authors identified 47,299 distinct mRNAs compared to 17,500
 described an extension of the SAGE method based on the LongSAGE                   identified by a similar EST study in A. thaliana [61]. Significantly, the
 protocol [54], for generation of longer tags of 17 bp versus 14 bp in the         method does not rely on a complete genome sequence and has been
 original SAGE, and the 454 sequencing technology. The next-                       shown to be successful at surveying transcription in Z. mays, whose
 generation sequencing-based SAGE method, termed DeepSAGE,                         genome is currently being sequenced (Maize Genome Sequencing
 greatly simplifies the sample preparation procedure by removing                   Consortium).
 the cloning step and replacing it with emulsion PCR-based amplifica-
 tion; the sequencing is conducted by the 454 protocol that allows                 Small noncoding RNA profiling and the discovery of novel small
 multiple samples to be sequenced in a single run at a high depth [52].            RNA genes
 In particular, the authors estimate that a typical DeepSAGE experi-
 ment would generate 300,000 tags with less effort than a typical                      A related application of next-generation sequencing technologies
 LongSAGE experiment generating 50,000 tags [52]. Nielsen et al. [52]              to the analysis of transcriptomes is small noncoding (ncRNA)
 applied the DeepSAGE protocol to the analysis of the transcriptome of             discovery and profiling. ncRNAs are RNA molecules that are not
 the potato and showed that it was efficient at detecting rare                     translated into a protein product. This class of RNAs includes transfer
 transcripts (gauged by examining the expression of potato transcrip-              RNA (tRNA), ribosomal RNA (rRNA), small nuclear and small nucleolar
 tion factors) and due to the much increased depth provides more                   RNA, and microRNA and small interfering RNA (miRNA and siRNA).
 robust expression level estimates than LongSAGE [52].                             Recent research has implicated microRNAs, approximately 21-
     A novel sequence census technique for surveying mRNA levels                   nucleotide-long RNA molecules, as crucial posttranscriptional reg-
 using 5' -end sequence fragments has been developed and termed                    ulators of gene expression in both animals and plants [68] . A related
 rapid analysis of 5' transcript ends (5'-RATE) [55] . The technique               class of noncoding RNAs, siRNAs, 21-24 nt in length, is the
 involves three steps, 5' oligocapping of mRNA; ditag formation using              predominant class of small RNA molecules in plants [69]. Definite
 RL-SAGE [56], a modification of the LongSAGE protocol; and 454                    evidence for the presence of endogenous siRNAs in animals is lacking
 sequencing of tags. The technique was applied to the analysis of maize            [70]. While miRNAs and siRNAs are similar in size and are both
 transcripts and was shown to provide an effective means for surveying             involved in posttranscriptional regulation of gene expression, their
 the transcriptome. Some key features of 5'-RATE are the tag length                biogenesis and exact functions are different [71] .
 (-80 bp ), which is longer than that of LongSAGE and MPSS, and the                    MicroRNAs were first identified in Caenorhabditis elegans [72] and
 ability to generate tags from the 5' end, facilitating the identification         since then have emerged as crucial regulators of gene expression in
 of transcription start sites. In addition, similar to Deep SAGE, 5' -RATE is      many organisms, including humans [73]. Historically, novel miRNAs
 a relatively simple, fast, and productive procedure that does not                 have been identified by cloning and sequencing of individual miRNAs,
 involve cloning.                                                                  which involved separating them on gels and successively ligating
     Other sequencing-based methods such as full-length eDNA                       adapters at the 5'-end monophosphate and 3' hydroxyl groups
 sequencing [57] and the generation of expressed sequence tags                     [70,73]. However, using this approach it was difficult to distinguish
 (ESTs), which are single sequencing reads derived from one end of a               miRNAs from degradation products of other ncRNAs in the cell, such as
 eDNA clone [58,59], have been used to characterize cellular mRNA                  rRNA or tRNA [70] . More recently, microarray-based approaches have
 profiles. However, primarily due to the cost of sequencing, these                 been developed for high-throughput miRNA profiling; however, these
 methods had been even less effective than SAGE at providing a                     approaches are not suitable for the detection of novel miRNAs [70].
 quantitative and comprehensive representation of cellular transcripts                 High-throughput sequencing of small RNAs provides great poten-
 or transcript variability [60] . With the development of next-                    tial for the identification of novel small RNAs as well as profiling of
 generation sequencing technologies, EST sequencing has gained                     known and novel small RNA genes. The MPSS technology has been
 potential as one of the sequence census methods for studying mRNA                 applied to the sequencing of size-fractionated small RNAs from A.
 profiles on a genome-wide scale. A number of studies have been                    thaliana [69] . This approach involved the generation of 17-nt
 successful at constructing EST libraries using the 454 technology; so far         fragments corresponding to parts of mature small RNA molecules
 EST libraries have been constructed from plants, including the mustard            and using bioinformatic analysis to identify the corresponding small
 weed Arabidopsis thaliana [61,62], the model legume Medicago                      RNA genes in the genome [69]. Several disadvantages of this approach
 truncatula [63], and maize, Zea mays [64], as well as the insects Dro-            are the high complexity and cost of the MPSS technology, which
 sophila melanogaster [28] and wasp, Polistes metricus [65] . A study              involves a cloning step, and the short read lengths corresponding to
 conducted at our Genome Centre used 454 sequencing to generate ESTs               only a portion of small RNA molecules [70] .
 from a human prostate cancer cell line, LNCaP [29]. The 454 technology                Next -generation sequencing technologies do not involve cloning
 is well suited to EST sequencing, as it is currently capable of generating        and produce read lengths compatible with the length of mature
 -400,000 reads per run [29,63] and provides an unbiased representa-               miRNAs and siRNAs. This provides several important advantages
 tion of all regions of a transcript independent of length or expression           for ncRNA sequencing studies over MPSS; the advantages include the
 level [61]. Importantly, a single 454 run has been shown to provide a             decreased procedural complexity and cost and the dramatically
 representative view of the mRNA population in the cell [61,63] . Further,         increased throughput and depth of coverage. Small RNA profiling
 unlike the shorter reads generated using the Illumina or SOLiD                    studies with next -generation sequencing technologies currently
 sequencers, the length of the 454 reads allows for interpretation of              include gel-based separation of small RNAs and construction of
 sequences generated from species lacking a genome sequence or                     eDNA libraries followed by sequencing on a next -generation
 extensive transcriptome sequences for comparison (e.g., [66]).                    platform.
     Another novel sequence census approach based on the 454                           To date, small RNA profiling studies involving the 454 technology
 technology focuses on sequencing unique fragments found at 3'                     have been reported. These include studies in the moss Physcomitrella
 untranslated regions (3'-UTRs) of genes [67] . This approach is                   patens [74] ; A. thaliana [74- 80] ; wheat, Triticum aestivum [81] ; the
 particularly useful for distinguishing closely related transcripts, such          basal eudicot species Eschscholzia californica [82] ; the lycopod Selagi-
 as those resulting from paralogs, and for studying allele-specific                nella moellendorffii [74] ; the unicellular alga Chlamydomonas rein-
 expression [67]. In addition, Eveland et al. [67] estimated that 3'-UTR           hardtii [83] ; Marek disease virus [84] ; and primates [85]. Importantly,
 sequencing is superior to EST sequencing at identifying individual                small RNA sequencing studies with the 454 technology contributed to
 transcripts owing to the decreased sequencing redundancy achieved                 the discovery of a novel class of small RNAs, termed Piwi-interacting
 by restricting reads to the 3'-UTR regions of genes [67]. In particular,          RNAs, that are expressed in mammalian testes and are presumably




                                                                          B0328
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 6 of 10 PageID #: 1298
260                                                 0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264


required for germ cell development in mammals and other species                 which is particularly useful for providing annotation information
[86-88] .                                                                       about transcriptional start sites and other molecular events involving
    The Illumina and SOLiD platforms allow for the generation of                the 5' end of transcripts. In addition, 454 transcriptome sequencing
several millions of short 35-nt reads in comparison to up to 500,000            data can be useful for identifying SNPs in coding regions [92].
reads generated by the 454 technology [74], potentially providing               However, as mentioned earlier, error rates associated with next-
even deeper coverage of small RNAs than the 454 platform. Our                   generation sequencers require a relatively high fold coverage to call a
laboratory has recently used the Illumina technology to sequence                sequence polymorphism reliably, particularly in a heterozygous
small RNA libraries from human embryonic stem cells before and                  sample [46].
after their differentiation into embryonic bodies [30]. This study                  The much deeper sequencing capacity of next -generation sequen-
generated more than 6 million short sequence reads from each                    cing comes at the cost of shorter reads, which create additional
library and identified 334 known and 104 novel miRNA genes in one               challenges for gene annotation (e.g., difficulties in resolving splice
of the most comprehensive miRNA profiling exercises to date [30].               isoforms). Paired-end sequencing approaches, such as the newly
High-throughput sequencing-based approaches to small ncRNA                      developed 454 sequencing-based MS-PET strategy, may facilitate
profiling, hugely enabled by next -generation technologies, provide             annotation studies by providing mate pair information from large DNA
several advantages over microarray methods, including the ability to            fragments [42] .
discover novel miRNAs and the potential to detect variations in the
mature miRNA length and miRNA editing [30] . We envision that such              Detection of aberrant transcription events
approaches will gain even more popularity in the near future as the
Illumina and SOLiD platforms are exploited in more laboratories.                    Genome rearrangements resulting in aberrant transcriptional
                                                                                events are hallmarks of human cancers [93]. Techniques for detecting
Protein coding gene annotation using transcriptome sequence data                such genome rearrangements include cytogenetic and PCR methods
                                                                                as well as high-throughput array-based approaches, most notably
    Despite the explosion of genome sequence data from multiple                 array comparative genomic hybridization and sequencing-based
species fueled by advances in sequencing technologies, genome                   techniques. Sequencing methods for genome rearrangement detec-
annotation for most multicellular eukaryotic species is still at its            tion offer several advantages over array methods, such as the ability to
rudimentary stages. In particular, recent annotation efforts have               detect multiple types of rearrangements, including previously
focused on the discovery of novel noncoding RNA genes and                       unknown ones; the detection of absolute rather than relative changes
regulatory elements that determine temporal or spatial gene expres-             in sequence copy numbers; and the potential for single-nucleotide
sion; however, the annotation of protein-coding genes involving the             resolution [39]. Large-scale transcriptome sequencing studies provide
elucidation of their correct exon-intron structures largely has lagged          a novel means for detecting genome rearrangements in the tran-
behind [89].                                                                    scribed portion of the genome. However, due to the short-read-length
    The current gold standard for protein-coding gene annotation is             issue, single-end transcriptome sequencing studies using next-
EST or full-length eDNA sequencing followed by alignment to a                   generation technologies, including the discussed EST studies, would
reference genome assembly [89]. The eDNA sequences can be aligned               be of limited use for identifying rearrangements [44] .
either to the locus from which they had been derived (cis-alignments)               An elegant gene identification signature analysis using paired-end
or to a homologous locus from the source genome or the genome of a              ditag transcriptome sequencing methodology has been developed for
related organism (trans-alignments). It has been estimated that most            the detection of gene fusions and other aberrant transcripts in cancers
EST sequencing projects fail to cover 20-40% of transcripts, which              [44] . The approach involves generation of 18-nt-long tags from both
usually include rare or very long transcripts as well as transcripts with       ends of a transcript, which are then concatenated and sequenced by
highly specific expression patterns [89] . Another challenge of EST-            the 454 technology. This strategy is particularly useful for detecting
driven gene annotation is alternative splicing and the complex                  fusion events in cancers, as well as actively transcribed pseudogenes
structure of many loci from multicellular eukaryotes, resulting in a            that are readily distinguishable from their source genomic loci [44] .
substantial number of incomplete annotations. Next -generation                  Related technologies involving other next -generation sequencing
sequencing technologies have the potential for providing much                   platforms are currently being developed by several laboratories.
deeper coverage of EST libraries; however, the short reads may be
problematic when annotating alternative splice variants and the                 Applications of next-generation sequencing for the analysis of
complete accurate structures of protein coding loci [89].                       epigenetic modifications of histones and DNA
    A recent study used laser capture microdissection [90] to isolate
transcripts from the shoot apical meristem of Z. mays followed by                   Epigenetics is the study of heritable gene regulation that does not
eDNA library construction and 454 sequencing of ESTs [91] . The study           involve the DNA sequence. The two major types of epigenetic
used a cis-alignment method to annotate more than 25,000 genomic                modifications regulating gene expression are DNA methylation by
sequences from maize and detect transcription from 400 orphan                   covalent modification of cytosine-5' and posttranslational modifica-
genes, most of which had not been detected using other approaches               tions of histone tails [94]. Regulatory RNAs provide another means of
[91]. Another study used the 454 technology to generate 391,157 EST             epigenetic regulation of gene expression; however, the focus of this
reads from the brain transcriptome of the wasp P. metricus; the reads           section is on applications of next-generation sequencing to the
were then trans-aligned to the genome sequence and EST resources                analysis of covalent modifications of DNA and chromatin. Recent
from the honeybee, Apis mellifera, to annotate P. metricus transcripts          research has implicated such epigenetic modifications of prime
[65]. Interestingly, the study found wasp EST matches to 39% of the             importance in oncogenesis and development, setting the grounds
honeybee mRNAs and observed a strong correlation between the                    for the Human Epigenome Project (HEP) initiative, which aims to
expression levels of the corresponding transcripts from the two                 catalog DNA methylation patterns on a genome-wide scale [95] . The
species. Significantly, many gene expression profiling studies that use         next -generation sequencing technologies offer the potential to
high-throughput sequencing can also provide annotation information,             accelerate epigenomic research substantially. To date, these technol-
such as the presence of novel genes, exons, or splice events. For               ogies have been applied in several epigenomic areas, including the
instance, our own study involving the generation of ESTs from the               characterization of DNA methylation patterns, posttranslational
prostate cancer cell line LNCaP characterized 25 novel splicing events          modifications of histones, and nucleosome positioning on a gen-
[29]. Another example is the 5'-RATE method [55] described above,               ome-wide scale.




                                                                          B0329
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 7 of 10 PageID #: 1299
                                                        0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264                                            261


 DNA methylation profiling by bisulfite DNA sequencing                              SAGE or STAGE, could be derived from either end of a ChiP DNA
                                                                                    fragment regardless of the presence of a restriction site [35,36] . The
    Cataloging genome-wide DNA methylation patterns, the most                       number of reads that map to a particular genomic area can be used to
 commonly studied epigenetic modification, is the primary goal of the               quantify the strength of binding of the protein of interest in this area
 HEP [95]. As part of the project, methylation profiles have been                   (or the amount of the assayed histone modification found at the site).
 generated for chromosomes 6, 20, and 22 in 12 different tissues using              To date, lllumina technology has been most commonly used for the
 bisulfite DNA sequencing on a Sanger instrument [96]. There are three              ChiP-Seq application. The 25- to 30-bp read length obtained on an
 main approaches to detecting DNA methylation on a large scale,                     lllumina sequencer suffices to map a typical150- to 200-bp ChiP DNA
 including restriction endonuclease digestion coupled to microarray                 fragment that may be sequenced from both ends. ChiP-Seq has been
 technology, bisulfite sequencing, and immunoprecipitation of 5'-                   applied to the identification of histone modifications on a genome-
 methylcytosine to separate methylated from unmethylated DNA (for                   wide scale in the human genome [32,37]. In addition, it has been also
 details see review by Callinan and Feinberg [94]). Bisulfite sequencing,           used to reveal the genome-wide locations of transcription factor
 the approach used in the HEP, is based on the chemical property of                 binding sites of STATl and NRSF [34,36] .
 bisulfite to induce the conversion of cytosine residues to uracils while               Of the genome-wide extensions of the ChiP protocol, ChiP-Seq has
 leaving 5' -methylcytosines intact. Therefore, sequencing of bisulfite-            the potential for the highest resolution as its resolution depends only
 treated DNA will reveal the positions of methylated cytosines (those               on the size of the input chromatin fragments and the depth of
 positions that remained cytosines following the treatment). A recent               sequencing. On the other hand, the resolution of ChiP-SAGE (STAGE)
 study by Taylor et al. [97] improved upon the bisulfite DNA sequencing             also depends on the distribution of the restriction enzyme sites in the
 procedure by using the 454 technology to sequence bisulfite-treated                input ChiP DNA. The resolution of ChiP-chip depends on the resolution
 PCR amplicons corresponding to gene-related CpG-rich regions. The                  of probes used for the microarray. Both ChiP-SAGE and ChiP-Seq
 method, termed ultradeep bisulfite sequencing, was applied to                      require less PCR amplification than ChiP-chip and, therefore, may
 examine methylation patterns at 25 gene-related CpG-rich regions                   provide improved accuracy for quantifying the binding signal [99].
 in several hematopoietic tumors. The study generated > 1600
 individual sequences from each amplicon in contrast to the approxi-                Applications of next-generation sequencers to the study of DNA
 mately 20 clones typically generated by conventional bisulfite                     accessibility and chromatin structure
 sequencing, providing a superior robust alternative that does not
 involve cloning and allows for the simultaneous analysis of multiple                   Next-generation sequencing technologies have been applied to
 genes and multiple samples [97] . A similar study using the lllumina               mapping out the positions of nucleosomes and other determinants of
 technology has been recently reported [98].                                        DNA accessibility. Nucleosomes are important factors affecting gene
                                                                                    regulation and are usually associated with decreased accessibility of
 Sequence census applications for mapping histone modifications and the             DNA to regulatory proteins. Most commonly, nucleosomes are
 locations of DNA-binding proteins                                                  identified by preferential cleavage of linker DNA by micrococcal
                                                                                    nuclease (MNase) [99] . The identity of MNase digestion products,
     Posttranslational covalent modifications of histone tails, which               revealed by hybridization or sequencing, marks the locations of
 include methylation, acetylation, phosphorylation, and ADP-ribosylation,           nucleosomes. Two recent studies used MNase digestion followed by
 are thought to control gene expression by regulating the strength of DNA-          sequencing with the 454 technology to map genome-wide locations of
 histone interactions determining the accessibility of DNA to transcrip-            nucleosomes H2A.Z in yeast [104] and nucleosome cores in C. elegans
 tional regulators [99]. Historically, histone modifications have been              [105] . Albert et al. [104] used MNase digestion followed by
 identified by chromatin immunoprecipitation (ChiP) which, in brief,                immunoprecipitation with an anti-H2A.Z antibody to isolate prefer-
 involves cross-linking proteins to DNA, followed by immunoprecipitation            entially nucleosomes associated with the particular histone, while
 of a protein of interest with a specific antibody, and characterization of the     johnson et al. [105] directly sequenced fragments liberated by
 bound DNA by hybridization [38] or PCR amplification [100]. The                    digestion.
 genome-wide development of the ChiP method using microarrays,                          ChiP-Seq data from genome-wide histone modification profiling
 known as ChiP-chip, combined the ChiP procedure with hybridization                 experiments can also be used to infer nucleosomal positions on a
 to a microarray to reveal the genome-wide distribution of the protein of           genome-wide scale. For instance, Schmid and Bucher [106] used ChiP-
 interest [101].                                                                    Seq data obtained by Barski et al. [37] to map the positions of two
     Sequence census methods have been recently coupled to the basic                types of nucleosomes, as well as RNA Po Ill transcription preinitiation
 ChiP protocol to provide an alternative method for surveying histone               complexes in human CD4+ T cells. They achieved this by separately
 modifications on a genome-wide scale. Roh et al. [102] used ChiP                   analyzing sequence tags from two DNA strands and assuming that the
 followed by a Sanger sequencing-based SAGE procedure (also referred                tags mapping to the sense and antisense strands defined the 5' and 3'
 to as the genome-wide mapping technique) to study the distribution of              boundaries, respectively, of protein-DNA complexes [106]. The results
 acetylated histones H3 and H4 in the yeast genome [102]. Bhinge et al.             obtained from this analysis correlated well with similar findings by
 [103] replaced Sanger sequencing with the 454 sequencing technology                Albert et al. [104], who determined the distribution of H2A.Z
 and termed the method sequence tag analysis of genomic enrichment                  nucleosomes in yeast and found strong phasing of this type of
 (STAGE). STAGE was successfully applied to identifying the genome-wide             nucleosome downstream of transcription start sites [104] . The use of
 binding locations of the STATl transcription factor [103] ; however, as in         ChiP-Seq data to map the nucleosome positions has three main
 the case of the ChiP-SAGE protocol, it can also be used for the detection of       limitations. First, only nucleosomes associated with a specific histone
 histone modifications. Importantly, in these two methods the sequence              modification can be mapped in this manner; second, nucleosome
 reads are derived from the areas of ChiP DNA that are next to a restriction        positioning is regulated by certain histone modifications which can,
 endonuclease site used in SAGE.                                                    for instance, mark a given nucleosome for removal [107] ; and third,
     The introduction of next -generation sequencing to the field has               the method is not quantitative, as the abundance of reads mapping to
 brought about the development of a new sequencing-based method,                    a particular region is correlated with the abundance of the histone
 named ChiP-Seq, for detecting histone modifications on a genome-                   modification, which is not necessarily correlated with the abundance
 wide scale. In this method, immunoprecipitated DNA is used to                      of the nucleosome [37] .
 construct sequencing libraries for analysis on a next -generation                      Other uses of the pyrosequencing technology in epigenomics have
 sequencer to generate short sequence reads that, in contrast to ChiP-              included identifying DNase 1-hypersensitive sites to help infer the role




                                                                           B0330
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 8 of 10 PageID #: 1300
262                                                0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264


of3'-BCL11B   in leukemic cis-activation [108] and in the development          of hi stones, and nucleosome positions on a genome-wide scale. While
of the chromosome conformation capture (3C) method to detect                   these areas have been previously addressed by Sanger sequencing,
higher order chromosomal structures or physical interactions                   next -generation technologies have improved upon the throughput,
between genomic loci in a high-throughput manner [109]. The                    the depth of coverage, and the resolution of Sanger sequencing
original 3C method uses formaldehyde cross-linking followed by                 studies.
restriction enzyme digestion and intramolecular ligation to detect                 Despite the recent exciting research advances involving next-
physically interacting genomic loci that are presumably important for          generation sequencers, it should be noted that method development
regulating gene expression. The abundance of a particular ligation             is still in its infancy. Efficient data analysis pipelines are required for
product (detected by quantitative PCR) is a measure of the frequency           many applications before they become routine, and more studies are
with which the particular loci interact in the nucleus. The sequencing         needed to address the robustness of these techniques as well as the
development of 3C, termed chromosome conformation capture                      correspondence of results with those obtained by previous methods.
carbon copy (5C), replaces the quantitative PCR detection by 454               Although next -generation sequencers are already being widely used,
sequencing, enabling the use of the 3C approach on a genome-wide               there are other sequencing methods, such as nanopore sequencing
scale. The 5C approach successfully identified known and novel                 [110], whose scalability is being explored to decrease the sequencing
looping interactions involving the 13-globin locus [109] .                     cost and enhance throughput even further.

Concluding remarl<s
                                                                               Aclmowledgments
    Due to their much improved cost effectiveness, compared to
                                                                                  Support for this work was received from the National Cancer
Sanger sequencing, and their many different uses, next -generation
                                                                               Institute of Canada, Genome Canada, Genome British Columbia, and
sequencing approaches are poised to emerge as the dominant
                                                                               British Columbia Cancer Foundation. O.M. is a junior trainee of the
genomics technology. Perhaps most significantly, these new sequen-
                                                                               Michael Smith Foundation for Health Research and a graduate trainee
cers have provided genome-scale sequencing capacity to individual
                                                                               of the Michael Smith Foundation for Health Research/Canadian
laboratories in addition to larger genome centers. Compared to Sanger
                                                                               Institutes of Health Research Bioinformatics Training Program and is
sequencing, advantages of the next-generation technologies men-
                                                                               supported by a Natural Sciences and Engineering Research Council of
tioned thus far, including 454/Roche [19], IlluminafSolexa [24], and
                                                                               Canada fellowship. M.A.M. is a senior scholar of the Michael Smith
ABI/SOLiD [26], alleviate the need for in vivo cloning by clonal
                                                                               Foundation for Health Research.
amplification of spatially separated single molecules using either
emulsion PCR (454/Roche and ABI/SOLiD) or bridge amplification on
solid surface (IIIuminafSolexa). In addition to providing a means for          References
cloning-free amplification, these methods use single-molecule tem-
plates allowing for the detection of heterogeneity in a DNA sampj_e              [1] RE. Green, et al., Analysis of one million base pairs of Neanderthal DNA, Nature
                                                                                     444 (2006) 330-336.
(e.g., identifying mutations present only in a subpopulation of cells),          [2] N. Hall, Advanced sequencing technologies and their wider impact in micro-
which is a significant advantage over Sanger sequencing [25,46].                      biology, j. Exp. Biol. 210 (2007) 1518-1525.
    The short read structure of next -generation sequencers provides             [3] F. Sanger, A.R Coulson, A rapid method for determining sequences in DNA by
                                                                                     primed synthesis with DNA polymerase, j. Mol. Biol. 94 (1975) 441-448.
potential problems for sequence assembly particularly in areas                   [4] AM. Maxam, W. Gilbert, A new method for sequencing DNA, Proc. Nat!. Acad. Sci.
associated with sequence repeats. However, it has found broad                        U.S. A. 74 (1977) 560-564.
applicability in sequence census studies, wherein determining the                [5] F. Sanger, S. Niclden, A.R. Coulson, DNA sequencing with chain-terminating
                                                                                     inhibitors, Proc. Nat!. Acad. Sci. USA 74 (1977) 5463-5467.
sequence of the whole DNA molecule is not essential [27]. The short              [6] E.S. Lander, et al., Initial sequencing and analysis of the human genome, Nature
read length also necessitates the development of paired-end sequen-                  409 (2001) 860-921.
cing approaches for improved mapping efficiency [41]. To date, such              [7] International Human Genome Sequencing Consortium, Finishing the euchro-
                                                                                     matic sequence of the human genome, Nature 431 (2004) 931-945.
approaches have been reported for the 454 technology (e.g., Korbel               [8] j.C. Venter, et al., The sequence of the human genome, Science 291 (2001)
et al. [43 ]) and are being made available for the Illumina and SOLiD                1304-1351.
platforms. The accuracy of next-generation sequencers is improving,              [9] C.A. Hutchison III, DNA sequencing: bench to bedside and beyond, Nucleic Acids
                                                                                     Res. 35 (2007) 6227-6237.
but users generally rely on relatively high redundancy of sequence
                                                                                [10] M.L. Metzker, Emerging technologies in DNA sequencing, Genome Res. 15 (2005)
coverage to determine reliably the sequence of a region, particularly of             1767-1776.
that containing a polymorphism [46]. Addressing the accuracy issue              [11] L.M. Smith, et al., Fluorescence detection in automated DNA sequence analysis,
by improving the reaction chemistry has the potential of further de-                 Nature 321 (1986) 674-679.
                                                                                [12] j.M. Prober, et al., A system for rapid DNA sequencing with fluorescent chain-
creasing the current sequencing cost associated with next -generation                terminating dideoxynucleotides, Science 238 (1987) 336-341.
sequencers.                                                                     [13] A.S. Cohen, D.R. Najarian, A. Paulus, A. Guttman, j.A. Smith, B.L. Karger, Rapid
    Next -generation sequencing technologies have found broad                        separation and purification of oligonucleotides by high-performance capillary
                                                                                     gel electrophoresis, Proc. Nat!. Acad. Sci. U.S. A. 85 (1988) 9660-9663.
applicability in functional genomics research. Their applications in            [14] X.C. Huang, M.A. Quesada, R.A. Mathies, DNA sequencing using capillary array
the field have included gene expression profiling, genome annotation,                electrophoresis, Anal. Chern. 64 (1992) 2149-2154.
small ncRNA discovery and profiling, and detection of aberrant                  [15] M.C. Ruiz-Martinez, j. Berka, A Belenkii, F. Foret, A.W. Miller, B.L. Karger, DNA
                                                                                     sequencing by capillary electrophoresis with replaceable linear polyacrylamide
transcription, which are areas that have been previously dominated                   and laser-induced fluorescence detection, Anal. Chern. 65 (1993) 2851-2858.
by microarrays. Significantly, several studies found that 454 sequen-           [16] RS. Madabhushi, Separation of 4-color DNA sequencing extension products in
cing correlated well with the established gene expression profiling                  noncovalently coated capillaries using low viscosity polymer solutions, Electro-
                                                                                     phoresis 19 (1998) 224-230.
technologies such as microarray results (correlation coefficients of            [17] E. Carrilho, DNA sequencing by capillary array electrophoresis and microfabri-
0.83-0.91) [28] and moderately with SAGE data (correlation coeffi-                   cated array systems, Electrophoresis 21 (2000) 55-65.
cients of 0.45) [29]. While the transcriptome sequencing studies                [18] B. Ewing, P. Green, Base-calling of automated sequencer traces using phred. II.
discussed here predominantly used the 454 technology, Illumina and                   Error probabilities, Genome Res. 8 (1998) 186-194.
                                                                                [19] M. Margulies, et al., Genome sequencing in microfabricated high-density
SOLiD technologies also offer significant potential for such applica-                 picolitre reactors, Nature 437 (2005) 376-380.
tions. Another major functional genomic application is determining              [20] D.S. Tawfik, AD. Griffiths, Man-made cell-like compartments for molecular
DNA sequences associated with epigenetic modifications of histones                   evolution, Nat Biotechnol. 16 (1998) 652-656.
                                                                                [21] P. Nyren, B. Pettersson, M. Uhlen, Solid phase DNA minisequencing by an
and DNA. Next-generation sequencing approaches have been used in                     enzymatic luminometric inorganic pyrophosphate detection assay, Anal.
this field to profile DNA methylations, posttranslational modifications              Biochem. 208 (1993) 171-175.




                                                                        B0331
Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 9 of 10 PageID #: 1301
                                                                 0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264                                                                 263

  [22] M. Ronaghi, S. Karamohamed, B. Pettersson, M. Uhlen, P. Nyren, Real-time DNA            [60] M. Sun, G. Zhou, S. Lee, j. Chen, RZ. Shi, S.M. Wang, SAGE is far more sensitive
       sequencing using detection of pyrophosphate release, Anal. Biochem. 242 (1996)               than EST for detecting low-abundance transcripts, BMC Genomics 5 (2004) 1.
       84-89.                                                                                  [61] A.P. Weber, K.L. Weber, K. Carr, C. Wilkerson, j.B. Ohlrogge, Sampling the
  [23] S. Bennett, Solexa Ltd, Pharmacogenomics 5 (2004) 433-438.                                   Arabidopsis transcriptome with massively parallel pyrosequencing, Plant
  [24] S.T. Bennett, C. Barnes, A. Cox, L. Davies, C. Brown, Toward the 1,000 dollars               Physiol. 144 (2007) 32-42.
       human genome, Pharmacogenomics 6 (2005) 373-382.                                        [62] M.W.jones-Rhoades,j.O. Borevitz, D. Preuss, Genome-wide expression profiling
  [25] D.R Bentley, Whole-genome re-sequencing, Curr. Opin. Genet. Dev. 16 (2006)                   of the Arabidopsis female gametophyte identifies families of small, secreted
       545-552.                                                                                     proteins, PLoS Genet. 3 (2007) 1848-1861.
  [26] j. Shendure, et al., Accurate multiplex polony sequencing of an evolved bacterial       [63] F. Cheung, B.j. Haas, S.M. Goldberg, G.D. May, Y. Xiao, C.D. Town, Sequencing
       genome, Science 309 (2005) 1728-1732.                                                        Medicago truncatula expressed sequenced tags using 454 Life Sciences
  [27] B. Wold, RM. Myers, Sequence census methods for functional genomics, Nat.                    technology, BMC Genomics 7 (2006) 272.
       Methods 5 (2008) 19-21.                                                                 [64] K. Ohtsu, et al., Global gene expression analysis of the shoot apical meristem of
  [28] T.T. Torres, M. Metta, B. Ottenwalder, C. Schlotterer, Gene expression profiling by          maize (Zea mays L.), Plant]. 52 (2007) 391-404.
       massively parallel sequencing, Genome Res. 18 (2008) 172-177.                           [65] A.L Toth, et al., Wasp gene expression supports an evolutionary link between
  [29] M.N. Bainbridge, et al., Analysis of the prostate cancer cell line LNCaP                     maternal behavior and eusociality, Science 318 (2007) 441-444.
       transcriptome using a sequencing-by-synthesis approach, BMC Genomics 7                  [66] j.C. Vera, et al., Rapid transcriptome characterization for a nonmodel organism
       (2006) 246.                                                                                  using 454 pyrosequencing, Mol. Ecol. 17 (2008) 1636-1647.
  [30] RD. Morin, et al., Application of massively parallel sequencing to microRNA             [67] A.L. Eveland, D.R McCarty, K.E. Koch, Transcript profiling by 3~-untranslated
       profiling and discovery in human embryonic stem cells, Genome Res. 18 (2008)                 region sequencing resolves expression of gene families, Plant Physiol. 146 (2008)
       610-621.                                                                                     32-44.
  [31] V.E. Velculescu, L. Zhang, B. Vogelstein, K.W. Kinzler, Serial analysis of gene         [68] W. Filipowicz, S.N. Bhattacharyya, N. Sonenberg, Mechanisms of post-
       expression, Science 270 (1995) 484-487.                                                       transcriptional regulation by microRNAs: are the answers in sight? Nat. Rev.
  [32] T.S. Mikkelsen, et al., Genome-wide maps of chromatin state in pluripotent and                Genet. 9 (2008) 102-114.
       lineage-committed cells, Nature 448 (2007) 553-560.                                     [69] C. Lu, 5.5. Tej, S. Luo, C.D. Haudenschild, B.C. Meyers, P.j. Green, Elucidation of the
  [33] E.R Mardis, ChiP-seq: welcome to the new frontier, Nat. Methods 4 (2007)                     small RNA component of the transcriptome, Science 309 (2005) 1567-1569.
       613-614.                                                                                [70] B.C. Meyers, F.F. Souret, C. Lu, P.j. Green, Sweating the small stuff: microRNA
  [34] G. Robertson, et al., Genome-wide profiles of STAT1 DNA association using                    discovery in plants, Curr. Opin. Biotechnol. 17 (2006) 139-146.
       chromatin immunoprecipitation and massively parallel sequencing, Nat.                   [71] Z. Xie, et al., Genetic and functional diversification of small RNA pathways in
       Methods 4 (2007) 651-657.                                                                    plants, PLoS Biol. 2 (2004) E104.
  [35] S. Fields, Molecular biology: site-seeing by sequencing, Science 316 (2007)             [72] R.C. Lee, RL. Feinbaum, V. Ambros, The C. elegans heterochronic gene lin-4
       1441-1442.                                                                                   encodes small RNAs with antisense complementarity to lin-14, Cell 75 (1993)
  [36] D.S. johnson, A. Mortazavi, RM. Myers, B. Wold, Genome-wide mapping of in                    843-854.
       vivo protein-DNA interactions, Science 316 (2007) 1497-1502.                            [73] E. Berezikov, E. Cuppen, R.H. Plasterk, Approaches to microRNA discovery, Nat.
  [37] A. Barski, et al., High-resolution profiling of histone methylations in the human            Genet. 38 Suppl. (2006) 52-57.
       genome, Cell 129 (2007) 823-837.                                                        [74] M.j. Axtell, C. jan, R Rajagopalan, D.P. Bartel, A two-hit trigger for siRNA
  [38] D.S. Gilmour, j.T. Lis, Detecting protein-DNA interactions in vivo: distribution of           biogenesis in plants, Cell 127 (2006) 565-577.
       RNA polymerase on specific bacterial genes, Proc. Nat!. Acad. Sci. U. S. A. 81 (1984)   [75] I.R Henderson, et al., Dissecting Arabidopsis thaliana DICER function in small
       4275-4279.                                                                                   RNA processing, gene silencing and DNA methylation patterning, Nat Genet. 38
  [39] 0. Morozova, M.A. Marra, From cytogenetics to next-generation sequencing                     (2006) 721-725.
       technologies: advances in the detection of genome rearrangements in tumors,             [76] C. Lu, et al., MicroRNAs and other small RNAs enriched in the Arabidopsis RNA-
       Biochem. Cell Biol. 86 (2008) 81-91.                                                         dependent RNA polymerase-2 mutant, Genome Res. 16 (2006) 1276-1288.
  [40] E. Tuzun, et al., Fine-scale structural variation of the human genome, Nat. Genet       [77] R Rajagopalan, H. Vaucheret, j. Trejo, D.P. Bartel, A diverse and evolutionarily
       37 (2005) 727-732.                                                                           fluid set of microRNAs in Arabidopsis thaliana, Genes Dev. 20 (2006)
  [41] E.R. Mardis, Anticipating the 1,000 dollar genome, Genome Biol. 7 (2006) 112.                3407-3425.
  [42] P. Ng, et al., Multiplex sequencing of paired-end ditags (MS-PET): a strategy for       [78] N. Fahlgren, et al., High-throughput sequencing of Arabidopsis microRNAs:
       the ultra-high-throughput analysis of transcriptomes and genomes, Nucleic                    evidence for frequent birth and death of MIRNA genes, PLoS One 2 (2007) e219.
       Acids Res. 34 (2006) e84.                                                               [79] K.D. Kasschau, et al., Genome-wide profiling and analysis of Arabidopsis siRNAs,
  [43] j.O. Korbel, et al., Paired-end mapping reveals extensive structural variation in            PLoS Biol. 5 (2007) e57.
       the human genome, Science 318 (2007) 420-426.                                           [80] M.D. Howell, et al., Genome-wide analysis of the RNA-dependent RNA
  [44] Y. Ruan, et al., Fusion transcripts and transcribed retrotransposed loci discovered           polymerase 6/dicer-lil<e 4 pathway in Arabidopsis reveals dependency on
       through comprehensive transcriptome analysis using paired-end ditags (PETs),                  miRNA- and tasiRNA-directed targeting, Plant Cell19 (2007) 926-942.
       Genome Res. 17 (2007) 828-838.                                                          [81] Y. Yao, et al., Cloning and characterization of microRNAs from wheat (Triticum
  [45] W. Broclanan, et al., Quality scores and SNP detection in sequencing-by-synthesis            aestivum L.), Genome Biol. 8 (2007) R96.
       systems, Genome Res. 18 (2008) 763-770.                                                 [82] A. Barakat, K. Wall, j. Leebens-Mack, Y.j. Wang, j.E. Carlson, C.W. Depamphilis,
  [46] RK. Thomas, et al., Sensitive mutation detection in heterogeneous cancer                     Large-scale identification of microRNAs from a basal eudicot (Eschscholzia
       specimens by massively parallel picoliter reactor sequencing, Nat. Med. 12 (2006)            californica) and conservation in flowering plants, Plant]. 51 (2007) 991-1003.
       852-855.                                                                                [83] T. Zhao, et al., A complex system of small RNAs in the unicellular green alga
  [47] S. Tyagi, Taking a census of mRNA populations with microbeads, Nat Biotechnol.               Chlamydomonas reinhardtii, Genes Dev. 21 (2007) 1190-1203.
       18 (2000) 597-598.                                                                      [84] j. Burnside, et al., Marek's disease virus encodes microRNAs that map to meq and
  [48] M. Schena, D. Shalon, RW. Davis, P.O. Brown, Quantitative monitoring of gene                 the latency-associated transcript, j. Viral. 80 (2006) 8778-8786.
       expression patterns with a complementary DNA microarray, Science 270 (1995)             [85] E. Berezikov, et al., Diversity of microRNAs in human and chimpanzee brain, Nat.
       467-470.                                                                                     Genet. 38 (2006) 1375-1377.
  [49] S.A. Ness, Microarray analysis: basic strategies for successful experiments, Mol.       [86] N.C. Lau, et al., Characterization of the piRNA complex from rat testes, Science 313
       Biotechnol. 36 (2007) 205-219.                                                               (2006) 363-367.
  [50] S. Brenner, et al., Gene expression analysis by massively parallel signature            [87] A. Girard, R Sachidanandam, G.j. Hannon, M.A. Carmel!, A germline-specific class
       sequencing (MPSS) on microbead arrays, Nat. Biotechnol. 18 (2000) 630-634.                   of small RNAs binds mammalian Piwi proteins, Nature 442 (2006) 199-202.
  [51] S. Audic, j.M. Claverie, The significance of digital gene expression profiles,          [88] S. Houwing, et al., A role for Piwi and piRNAs in germ cell maintenance and
       Genome Res. 7 (1997) 986-995.                                                                transposon silencing in zebrafish, Cell 129 (2007) 69-82.
  [52] K.L. Nielsen, A.L. Hogh, j. Emmersen, DeepSAGE-digital transcriptomics with             [89] M.R Brent, Steady progress and recent breakthroughs in the accuracy of
       high sensitivity, simple experimental protocol and multiplexing of samples,                  automated genome annotation, Nat Rev. Genet. 9 (2008) 62-73.
       Nucleic Acids Res. 34 (2006) e133.                                                      [90] M.R. Emmert-Buck, et al., Laser capture microdissection, Science 274 (1996)
  [53] S.M. Wang, Understanding SAGE data, Trends Genet. 23 (2007) 42-50.                           998-1001.
  [54] S. Saha, et al., Using the transcriptome to annotate the genome, Nat. Biotechnol.       [91] S.j. Emrich, W.B. Barbazuk, L. Li, P.S. Schnable, Gene discovery and annotation
       20 (2002) 508-512.                                                                           using LCM-454 transcriptome sequencing, Genome Res. 17 (2007) 69-73.
  [55] M. Gowda, H. Li, j. Alessi, F. Chen, R Pratt, G.L. Wang, Robust analysis of 5~­         [92] W.B. Barbazuk, S.j. Emrich, H.D. Chen, L. Li, P.S. Schnable, SNP discovery via 454
       transcript ends (5~-RATE): a novel technique for transcriptome analysis and                  transcriptome sequencing, Plant]. 51 (2007) 910-918.
       genome annotation, Nucleic Acids Res. 34 (2006) e126.                                   [93] D. Hanahan, RA. Weinberg, The hallmarks of cancer, Cell100 (2000) 57-70.
  [56] M. Gowda, C.jantasuriyarat, R.A. Dean, G.L. Wang, Robust-LongSAGE (RL-SAGE):            [94] P.A. Callinan, A.P. Feinberg, The emerging science of epigenomics, Hum. Mol.
       a substantially improved LongSAGE method for gene discovery and transcrip-                   Genet. 15 Spec. No.1 (2006) R95-R101.
       tome analysis, Plant Physiol. 134 (2004) 890-897.                                       [95] M. Esteller, The necessity of a human epigenome project, Carcinogenesis 27
  [57] M. Seki, et al., Functional annotation of a full-length Arabidopsis eDNA collection,         (2006) 1121-1125.
       Science 296 (2002) 141-145.                                                             [96] F. Eckhardt, et al., DNA methylation profiling of human chromosomes 6, 20 and
  [58] L.D. Hillier, et al., Generation and analysis of 280,000 human expressed sequence            22, Nat. Genet 38 (2006) 1378-1385.
       tags, Genome Res. 6 (1996) 807-828.                                                     [97] K.H. Taylor, et al., Ultradeep bisulfite sequencing analysis of DNA methylation
  [59] W.R McCombie, et al., Caenorhabditis elegans expressed sequence tags identif'y gene          patterns in multiple gene promoters by 454 sequencing, Cancer Res. 67 (2007)
       families and potential disease gene homologues, Nat Genet 1 (1992) 124-131.                  8511-8518.




                                                                                       B0332
   Case 1:19-cv-01804-CFC-CJB Document 63-30 Filed 06/11/20 Page 10 of 10 PageID #:
                                       1302
264                                                           0. Morozova, M.A. Marra I Genomics 92 (2008) 255-264

 [98] S.j. Calms, et al., Shotgun bisulfite sequencing of the Arabidopsis genome reveals   [105] S.M. johnson, F.j. Tan, H.L. McCullough, D.P. Riordan, A.Z. Fire, Flexibility and
      DNA methylation patterning, Nature 452 (2008) 215-219.                                     constraint in the nucleosome core landscape of Caenorhabditis elegans
 [99] D.E. Schones, K. Zhao, Genome-wide approaches to studying chromatin                        chromatin, Genome Res. 16 (2006) 1505-1516.
      modifications, Nat Rev. Genet. 9 (2008) 179-191.                                     [106] C.D. Schmid, P. Bucher, ChiP-Seq data reveal nucleosome architecture of human
[100] M.H. Kuo, C.D. Allis, In vivo cross-linking and immunoprecipitation for studying           promoters, Cell131 (2007) 831-832 author reply 832-833.
      dynamic protein:DNA associations in a chromatin environment, Methods 19              [107] H. Boeger, j. Griesenbeck, j.S. Strattan, RD. Kornberg, Nucleosomes unfold
      (1999) 425-433.                                                                            completely at a transcriptionally active promoter, Mol. Cell 11 (2003)
[101] B. Ren, et al., Genome-wide location and function of DNA binding proteins,                 1587-1598.
      Science 290 (2000) 2306-2309.                                                        [108] S. Nagel, et al., Activation ofTLX3 and NKX2-5 in t(5;14Xq35;q32) T-cell acute
[102] T.Y. Roh, W.C. Ngau, K. Cui, D. Landsman, K. Zhao, High-resolution genome-wide             lymphoblastic leukemia by remote 3~-BCL11B enhancers and coregulation by
      mapping of histone modifications, Nat Biotechnol. 22 (2004) 1013-1016.                     PU.1 and HMGA1, Cancer Res. 67 (2007) 1461-1471.
[103] A.A. Bhinge, j. Kim, G.M. Euskirchen, M. Snyder, V.R Iyer, Mapping the               [109] j. Dostie, et al., Chromosome conformation capture carbon copy(5C): a massively
      chromosomal targets of STAT1 by sequence tag analysis of genomic enrichment                parallel solution for mapping interactions between genomic elements, Genome
      (STAGE), Genome Res. 17 (2007) 910-916.                                                    Res. 16 (2006) 1299-1309.
[104] I. Albert, et al., Translational and rotational settings ofH2AZ nucleosomes across   [110] D.W. Deamer, M. Al<eson, Nanopores and nucleic acids: prospects for ultrarapid
      the Saccharomyces cerevisiae genome, Nature 446 (2007) 572-576.                            sequencing, Trends Biotechnol. 18 (2000) 147-151.




                                                                                      B0333
